DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “425” shown in Figure 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandarana et al. (U.S. Pub. No. 2019/0228547) in view of Lyman et al. (U.S. Pub. No. 2020/0160511).
As to claim 1, Chandarana et al. teaches a system for determining a diagnostically unacceptable medical image (i.e., FIG. 3, “system 100”, Paragraph [0045]), the system comprising:
at least one electronic processor (i.e., “processor or processing arrangement 110”, Paragraph [0045]) configured to
receive a new medical image captured via a medical imaging device (i.e., “system 100 is configured to communicate with an acquisition unit 170 (e.g., a scanner) which acquires MR images to be assessed by system 100”, Paragraph [0046]), the new medical image associated with a patient (i.e., “automatic assessment of image quality in real time, during the acquisition of magnetic resonance (MR) data from the patient”, Paragraph [0023]);
determine a classification of the new medical image using a model (i.e., Paragraph [0034]) developed with machine learning using training information (See for example, “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]), the training information including a plurality of medical images and an associated classification for each of the plurality of medical images (i.e., “training database”, Paragraphs [0040]-[0041]), each associated classification identifying whether the associated medical image is diagnostically unacceptable (i.e., “Each case was visually inspected and annotated with a label of being acceptable or unacceptable”, Paragraph [0040]), wherein the classification of the new medical image indicates whether the new medical image is diagnostically formulating an image quality classification in response to the assessed image quality value (303). For example, the image quality value may be a binary value indicative of whether the assessed quality is acceptable or unacceptable”, Paragraphs [0058]-[0059]); and
recapturing the new medical image using an adjusted parameter when the classification of the new medical image indicates that the new medical image is diagnostically unacceptable (See for example, “when the image quality value is lower than a threshold, a notification may be provided that one or more aspects of the scanning protocol should be adjusted, and that the region-of-interest should be scanned anew”, Paragraph [0059]).
However, Chandarana et al. does not explicitly disclose when the classification of the new medical image indicates that the new medical image is diagnostically unacceptable, prompt a user of the medical imaging device to adjust a parameter associated with the new medical image.
Lyman et al. teaches at least one electronic processor (i.e., “medical scan artifact detection system 3002”, Paragraph [0242]) configured to prompt a user of the medical imaging device to adjust a parameter associated with the new medical image (i.e., “artifact prevention data can indicate one or more recommended corrections to one or more of the plurality of parameters to the medical imaging machine 3050 in response to the artifact cause data indicating the current values of these parameters contributed to the presence of the artifact. The technician or other staff can input these corrected parameters to the medical imaging machine in response”, Paragraph [0275]), and recapture the new medical image using the adjusted parameter (i.e., “This can allow for medical scans to be recaptured if necessary while the patient is still at the facility and/or while the medical imaging machine is still in use in response to the automatic detection of artifacts”, Paragraph [0246]), when the classification of the new medical image indicates that the new medical image is diagnostically unacceptable (i.e., “artifact detection function 3010 can be performed on image data 410 generated from the raw signal data”, Paragraph [0259]; and “artifact detection data generated by performing the artifact detection function 3010 on the image data and/or raw signal data of the medical scan can include inference data or other output that includes indication of whether or not an artifact is present in the medical scan”, Paragraph [0262]).
Chandarana et al. and Lyman et al. are combinable because they are from the field of digital image processing for medical image analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chandarana et al. by incorporating the prompt to a user of the medical imaging device to adjust a parameter associated with the new medical image when the classification of the new medical image indicates that the new medical image is diagnostically unacceptable.
The suggestion/motivation for doing so would have been to allow for medical scans to be recaptured, if necessary, while the patient still at the facility.
Therefore, it would have been obvious to combine Lyman et al. with Chandarana et al. to obtain the invention as specified in claim 1.

As to claim 2, Chandarana et al. does not explicitly disclose the at least one electronic processor is further configured to, when the classification indicates that the new medical image is diagnostically acceptable, prompt the user of the medical imaging device to store the new medical image.
Lyman et al. teaches the at least one electronic processor is further configured to, when the classification indicates that the new medical image is diagnostically acceptable, prompt the user of the medical imaging device to store the new medical image (i.e., Paragraphs [0261], [0284] and [0297]) .
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the prompt to the user of the medical imaging device to store the new medical image the when the classification indicates that the new medical image is diagnostically acceptable, in order to enhance the training data set.

As to claim 3, Chandarana et al. teaches the parameter associated with the new medical image includes at least one selected from a group consisting of a parameter associated with the medical imaging device (i.e., “scanning protocol”, Paragraph [0059]).
However, Chandarana et al. does not explicitly disclose a parameter associated with the patient.
Lyman et al. teaches a parameter associated with the patient (i.e., “the artifact prevention data can include instructions for the staff such as "tell the patient not to shake their head during the scan," in response to the artifact cause data indicating the patient shook their head during the scan”, Paragraph [0274]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the parameter associated with the patient as the parameter associated with the new medical image, in order to allow for medical scans to be recaptured while the patient still at the facility.

As to claim 5, Chandarana et al. teaches the at least one electronic processor is further configured to receive feedback associated with the classification of the new medical image (i.e., “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]) and update the model based on the feedback (i.e., “retraining the learning model based on feedback from the database 208, including, for example, whether a prior scanning protocol resulted in a re-scan being required. For example, the learning model may be based on current models that employ newly collected samples”, Paragraph [0060]).
As to claim 6, Chandarana et al. teaches the at least one electronic processor determines the classification of the new medical image by analyzing content of the new medical image with the model (i.e., Paragraph [0053]), wherein the model identifies one or more technical defects in the new medical image (i.e., Paragraphs [0055]-[0056]).

As to claim 8, Chandarana et al. does not explicitly disclose the at least one electronic processor is further configured to output, via the display device of the medical imaging device, a preview of the new medical image to the user of the medical imaging device, wherein the preview includes one or more technical defect labels, each technical defect label identifying a technical defect associated with the new medical image.
Lyman et al. teaches the at least one electronic processor is further configured to output, via the display device of the medical imaging device, a preview of the new medical image to the user of the medical imaging device (i.e., “The artifact detection data can be visually presented in conjunction with display of the raw signal data and/or the image data. The artifact detection data can be superimposed upon the display of the raw signal data and/or the image data”, Paragraphs [0261] and [0269]), wherein the preview includes one or more technical defect labels, each technical defect label identifying a technical defect associated with the new medical image (i.e., “artifact cause data”, Paragraphs [0271] and [0273]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the output, via the display device of the medical imaging device, of a preview of the new medical image to the user of the medical imaging device, the preview including one or more technical defect labels, each technical defect label identifying a technical defect associated with the new medical image, in order to visually present to the user the detected artifact.

As to claim 9, Chandarana et al. teaches the machine learning includes at least one deep convolutional neural network (i.e., Paragraph [0034]).

As to claim 10, Chandarana et al. teaches a method of determining a diagnostically unacceptable medical image (i.e., “real-time assessment of image information”, Abstract), the method comprising:
receiving, with at least one electronic processor (i.e., “processor or processing arrangement 110”, Paragraph [0045]), a first medical image captured via a medical imaging device (i.e., “system 100 is configured to communicate with an acquisition unit 170 (e.g., a scanner) which acquires MR images to be assessed by system 100”, Paragraph [0046]), the first medical image associated with a patient (i.e., “automatic assessment of image quality in real time, during the acquisition of magnetic resonance (MR) data from the patient”, Paragraph [0023]);
determining, with the at least one electronic processor, a classification of the first medical image using a model (i.e., Paragraph [0034]) developed with machine learning using training information (See for example, “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]), the training information including a plurality of medical images and an associated classification for each of the plurality of medical images (i.e., “training database”, Paragraphs [0040]-[0041]), each associated classification identifying whether the associated medial image is diagnostically unacceptable (i.e., “Each case was visually inspected and annotated with a label of being acceptable or unacceptable”, Paragraph [0040]),
wherein the classification of the first medical image indicates that the first medical image is diagnostically unacceptable (i.e., “formulating an image quality classification in response to the assessed image quality value (303). For example, the image quality value may be a binary value indicative of whether the assessed quality is acceptable or unacceptable”, Paragraphs [0058]-[0059]);
outputting, via a display device of the medical imaging device, a first message to a user of the medical imaging device (i.e., “transmit a notification that the image quality is unacceptable by providing a warning sound or message that may be displayed at a display screen in communication with the scanner 170 from which the image of unacceptable quality was obtained”, Paragraph [0053]),
receiving the second medical image captured via the medical imaging device using the at least one adjusted parameter (i.e., “a notification may be provided that one or more aspects of the scanning protocol should be adjusted, and that the region-of-interest should be scanned anew”, Paragraph [0059]);
determining, with the at least one electronic processor, a classification of the second medical image using the model, the classification of the second medical image indicating that the second medical image is diagnostically acceptable (See for example, “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]); and
outputting, via the display device, a second message to the user of the medical imaging device (i.e., “system 100 is configured to provide an indication (e.g., a visual, audio, or audiovisual notification) of the classification”, Paragraph [0053]).
However, Chandarana et al. does not explicitly disclose the first message prompting the user to adjust at least one parameter associated with the first medical image and to capture a second medical image using the at least one adjusted parameter; and the second message prompting the user to store the second medical image.
Lyman et al. teaches outputting a first message prompting the user to adjust at least one parameter associated with the first medical image and to capture a second medical image using the at least one adjusted parameter (i.e., “artifact prevention data can indicate one or more recommended corrections to one or more of the plurality of parameters to the medical imaging machine 3050 in response to the artifact cause data indicating the current values of these parameters contributed to the presence of the artifact. The technician or other staff can input these corrected parameters to the medical imaging machine in response”, Paragraph [0275]); and the second message prompting the user to store the second medical image (i.e., Paragraphs [0261], [0284] and [0297]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the first message prompting the user to adjust at least one parameter associated with the first medical image and to capture a second medical image using the at least one adjusted parameter, and the second message prompting the user to store the second medical image, in order to allow for medical scans to be recaptured, if necessary, while the patient still at the facility, and to further enhance the training set of medical images.

As to claim 11, Chandarana et al. does not explicitly disclose outputting, via the display device, a preview of the first medical image to the user of the medical imaging device, wherein the preview includes one or more technical defect labels, each technical defect label identifying a technical defect associated with the first medical image.
Lyman et al. teaches outputting, via the display device, a preview of the first medical image to the user of the medical imaging device (i.e., “The artifact detection data can be visually presented in conjunction with display of the raw signal data and/or the image data. The artifact detection data can be superimposed upon the display of the raw signal data and/or the image data”, Paragraphs [0261] and [0269]), wherein the preview includes one or more technical defect labels, each technical defect label identifying a technical defect associated with the first medical image (i.e., “artifact cause data”, Paragraphs [0271] and [0273]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the outputting, via the display device, of a preview of the first medical image to the user of the medical imaging device, the preview including one or more technical defect labels, each technical defect label identifying a technical defect associated with the first medical image, in order to visually present to the user the detected artifact.

As to claim 12, Lyman et al. teaches outputting the first message to the user includes outputting one or more instructions to the user of the medical imaging device, the one or more instructions providing instructions to the user of the medical imaging device on how to correct the one or more technical defect labels associated with the first medical image (i.e., “corrective measures”, Paragraph [0274]).

As to claim 13, Chandarana et al. teaches determining the classification of the first medical image using the model includes analyzing content of the first medical image with the model to identify whether the first medical image includes one or more technical defects (i.e., Paragraph [0053]) and determining the classification of the first medical image based on whether the first medical image includes the one or more technical defects (i.e., Paragraphs [0055]-[0056]).

As to claim 15, Chandarana et al. teaches a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (i.e., “computer-accessible medium 120”, Paragraph [0046]), the set of functions comprising:
receiving a first medical image captured via a medical imaging device, the first medical image associated with a patient (i.e., “system 100 is configured to communicate with an acquisition unit 170 (e.g., a scanner) which acquires MR images to be assessed by system 100”, Paragraph [0046]; and “automatic assessment of image quality in real time, during the acquisition of magnetic resonance (MR) data from the patient”, Paragraph [0023]);
determining a classification of the first medical image using a model (i.e., “… assessing the data using the deep learning model and data obtained from an image quality database to obtain an assessed image quality value or metric”, Paragraph [0058]), the classification indicating whether the first medical image is diagnostically unacceptable (See for example, “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]), the model developed based on training information (i.e., “training database”, Paragraphs [0040]-[0041]), the training information including a plurality of medical images and an associated classification for each of the plurality of medical images (i.e., “331 T2 weighted image data sets … label”, Paragraph [0040]), each associated classification identifying whether the associated medical image is diagnostically unacceptable (i.e., “Each case was visually inspected and annotated with a label of being acceptable or unacceptable”, Paragraph [0040]); and
outputting a message (i.e., “transmit a notification that the image quality is unacceptable by providing a warning sound or message that may be displayed at a display screen in communication with the scanner 170 from which the image of unacceptable quality was obtained”, Paragraph [0053]).
However, Chandarana et al. does not explicitly disclose the message prompting a user, based on the classification of the first medical image, to either (a) store the first medical image or (b) adjust a parameter associated with the first medical image and capture a second medical image based on the adjusted parameter.
Lyman et al. teaches outputting a message prompting a user (i.e., “artifact prevention data can indicate one or more recommended corrections to one or more of the plurality of parameters to the medical imaging machine 3050 in response to the artifact cause data indicating the current values of these parameters contributed to the presence of the artifact. The technician or other staff can input these corrected parameters to the medical imaging machine in response”, Paragraph [0275]), based on the classification of the first medical image (i.e., “artifact detection function 3010 can be performed on image data 410 generated from the raw signal data”, Paragraph [0259]; and “artifact detection data generated by performing the artifact detection function 3010 on the image data and/or raw signal data of the medical scan can include inference data or other output that includes indication of whether or not an artifact is present in the medical scan”, Paragraph [0262]), to either (a) store the first medical image or (b) adjust a parameter associated with the first medical image and capture a second medical image based on the adjusted parameter (i.e., “This can allow for medical scans to be recaptured if necessary while the patient is still at the facility and/or while the medical imaging machine is still in use in response to the automatic detection of artifacts”, Paragraph [0246]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the message prompting a user, based on the classification of the first medical image, to either (a) store the first medical image or (b) adjust a parameter associated with the first medical image and capture a second medical image based on the adjusted parameter, in order to allow for medical scans to be recaptured, if necessary, while the patient still at the facility.

As to claim 16, Lyman et al. teaches the message prompts the user to adjust the parameter associated with the first medical image (i.e., “artifact prevention data can indicate one or more recommended corrections to one or more of the plurality of parameters to the medical imaging machine 3050 in response to the artifact cause data indicating the current values of these parameters contributed to the presence of the artifact. The technician or other staff can input these corrected parameters to the medical imaging machine in response”, Paragraph [0275]) and capture the second medical image based on the adjusted parameter when the classification of the first medical image indicates that the first medical image is diagnostically unacceptable (i.e., “This can allow for medical scans to be recaptured if necessary while the patient is still at the facility and/or while the medical imaging machine is still in use in response to the automatic detection of artifacts”, Paragraph [0246]).

As to claim 17, Chandarana et al. teaches when the classification of the first medical image indicates that the first medical image is diagnostically unacceptable, the set of functions further includes: determining a classification of the second medical image using the model (i.e., “real-time feedback may be provided using the CNN shown in FIG. 1 to auto classify abdominal and/or liver MR image as being of either acceptable or unacceptable image quality”, Paragraph [0053]); and outputting a second message to the user (i.e., “system 100 is configured to provide an indication (e.g., a visual, audio, or audiovisual notification) of the classification”, Paragraph [0053]).
However, Chandarana et al. does not explicitly disclose the second message prompting the user, based on the classification of the second medical image, to either (a) store the second medical image or (b) adjust a parameter associated with the second medical image and capture a third medical image based on the adjusted parameter associated with the second medical image.
Lyman et al. teaches the second message prompting the user, based on the classification of the second medical image, to either (a) store the second medical image or (b) adjust a parameter associated with the second medical image (i.e., “artifact prevention data can indicate one or more recommended corrections to one or more of the plurality of parameters to the medical imaging machine 3050 in response to the artifact cause data indicating the current values of these parameters contributed to the presence of the artifact. The technician or other staff can input these corrected parameters to the medical imaging machine in response”, Paragraph [0275]) and capture a third medical image based on the adjusted parameter associated with the second medical image (i.e., Paragraphs [0261], [0284] and [0297]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the second message prompting the user, based on the classification of the second medical image, to either (a) store the second medical image or (b) adjust a parameter associated with the second medical image and capture a third medical image based on the adjusted parameter associated with the second medical image, in order to achieve an artifact-free image scan based upon the feedback and classification.

As to claim 18, Chandarana et al. does not explicitly disclose the message prompts the user to store the first medical image when the classification indicates that the first medical image is diagnostically acceptable.
Lyman et al. teaches the message prompts the user to store the first medical image when the classification indicates that the first medical image is diagnostically acceptable (i.e., Paragraphs [0261], [0284] and [0297]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the message prompts the user to store the first medical image when the classification indicates that the first medical image is diagnostically acceptable, in order to enhance the training data set.

As to claim 19, Chandarana et al. teaches the adjusted parameter includes at least one selected from a group consisting of a parameter associated with the medical imaging device (i.e., “scanning protocol”, Paragraph [0059]).
However, Chandarana et al. does not explicitly disclose a parameter associated with the patient.
Lyman et al. teaches a parameter associated with the patient (i.e., “the artifact prevention data can include instructions for the staff such as "tell the patient not to shake their head during the scan," in response to the artifact cause data indicating the patient shook their head during the scan”, Paragraph [0274]).
Therefore, in view of Lyman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandarana et al. by incorporating the parameter associated with the patient as the parameter associated with the new medical image, in order to allow for medical scans to be recaptured while the patient still at the facility.

As to claim 20, Chandarana et al. teaches the model determines the classification of the first medical image by analyzing content of the first medical image to determine whether the first medical image includes one or more technical defects (i.e., Paragraphs [0053] and [0055]-[0056]).

Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandarana et al. in view of Lyman et al. as applied to claims 3, 6 and 13 above, and further in view of Saalbach et al. (U.S. Pub. No. 2020/0043616) and Ferrant et al. (U.S. Pub. No. 2006/0239522).  The teachings of Chandarana et al. and Lyman et al. have been discussed above.
As to claim 4, Chandarana et al. and Lyman et al. do not explicitly disclose the parameter associated with the patient includes at least one selected from a group consisting of an orientation of the patient, a position of the patient, and a lung volume of the patient.
Saalbach et al. teaches a parameter associated with the patient includes at least one selected from a group consisting of an orientation of the patient, and a position of the patient (See for example, “Examples of errors or deviations can include incomplete anatomical imaging (not all anatomical regions according to atlas are present in the actual image), imaged regions exceed imaging protocol (image includes regions in excess of protocol), incorrect alignment of image volume or area or incorrect patient positioning”, Paragraph [0026]).
The combination of Chandarana et al., Lyman et al. and Saalbach et al. fails to teach and/or disclose a parameter associated with the patient includes a lung volume of the patient.
Ferrant et al. teaches a parameter associated with the patient includes a lung volume of the patient (i.e., “data corresponding to the ribs or spine can be included in the final lung volume, which contribute artifacts for visualization and further processing”, Paragraph [0032]).
Chandarana et al., Lyman et al., Saalbach et al. and Ferrant et al. are combinable because they are from the field of digital image processing for medical image analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Chandarana et al. and Lyman et al. by incorporating the parameter associated with the patient includes at least one selected from a group consisting of an orientation of the patient, a position of the patient, and a lung volume of the patient.
The suggestion/motivation for doing so would have been to monitor the quality of the medical images being analyzed, and to determine artifacts for visualization and further processing.
Therefore, it would have been obvious to combine Saalbach et al. and Ferrant et al. with Chandarana et al. and Lyman et al. to obtain the invention as specified in claim 4.

As to claim 7, Chandarana et al. and Lyman et al. do not explicitly disclose the one or more technical defects include at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, an improper lung volume of the patient, and an improper viewing angle of the new medical image.
Saalbach et al. teaches one or more technical defects include at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, and an improper viewing angle of the new medical image (See for example, “Examples of errors or deviations can include incomplete anatomical imaging (not all anatomical regions according to atlas are present in the actual image), imaged regions exceed imaging protocol (image includes regions in excess of protocol), incorrect alignment of image volume or area or incorrect patient positioning”, Paragraph [0026]).
The combination of Chandarana et al., Lyman et al. and Saalbach et al. fails to teach and/or disclose one or more technical defects include an improper lung volume of the patient.
Ferrant et al. teaches one or more technical defects include an improper lung volume of the patient (i.e., “data corresponding to the ribs or spine can be included in the final lung volume, which contribute artifacts for visualization and further processing”, Paragraph [0032]).
Therefore, in view of Saalbach et al. and Ferrant et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chandarana et al. and Lyman et al. by incorporating the one or more technical defects include at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, an improper lung volume of the patient, and an improper viewing angle of the new medical image, in order to monitor the quality of the medical images being analyzed, and to determine artifacts for visualization and further processing.

As to claim 14, Chandarana et al. and Lyman et al. do not explicitly disclose analyzing the content of the first medical image with the model to identify whether the first medical image includes the one or more technical defects includes analyzing the content of the first medical image with the model to identify whether the first medical image includes at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, an improper lung volume of the patient, and an improper viewing angle of the first medical image.
	Saalbach et al. teaches analyzing the content of the first medical image with the model to identify whether the first medical image (i.e., “analytics unit 140 identifies errors or deviations from the stored medical guidelines 142. Errors or deviations can include one or more of an incorrect imaging protocol selection, an incorrect scan parameter, a repeated or a missing scan data acquisition for a patient, an incorrect image reconstruction procedure, an incorrect patient positioning …”, Paragraph [0025]) includes at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, and an improper viewing angle of the first medical image (See for example, “Examples of errors or deviations can include incomplete anatomical imaging (not all anatomical regions according to atlas are present in the actual image), imaged regions exceed imaging protocol (image includes regions in excess of protocol), incorrect alignment of image volume or area or incorrect patient positioning”, Paragraph [0026]).
	The combination of Chandarana et al., Lyman et al. and Saalbach et al. fails to teach and/or disclose the one or more technical defects includes an improper lung volume of the patient.
Ferrant et al. teaches one or more technical defects includes an improper lung volume of the patient (i.e., “data corresponding to the ribs or spine can be included in the final lung volume, which contribute artifacts for visualization and further processing”, Paragraph [0032]).
Therefore, in view of Saalbach et al. and Ferrant et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chandarana et al. and Lyman et al. by incorporating the analyzing of the content of the first medical image with the model to identify whether the first medical image includes at least one selected from a group consisting of an excluded body part of the patient, an inclusion of a partial body part of the patient, an improper lung volume of the patient, and an improper viewing angle of the first medical image, in order to monitor the quality of the medical images being analyzed, and to determine artifacts for visualization and further processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664